Citation Nr: 1032035	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to August 1957.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The RO's March 2006 rating decision found that new and material 
evidence had not been submitted to reopen the Veteran's claim 
seeking service connection for emotional instability reaction, 
manifested by back pains.  The Veteran timely appealed this 
decision.

In April 2009, the Board found that the criteria for 
reconsidering the Veteran's claim seeking service connection for 
emotional instability reaction, manifested by back pains, had 
been met.  The Board then remanded this matter for additional 
development, including requesting the Veteran identify additional 
medical treatment evidence, obtaining the Veteran's records from 
the Social Security Administration (SSA), and obtaining a medical 
opinion concerning the Veteran's current back disorder.  The RO 
subsequently sent correspondence to the Veteran in June 2009 
requesting information concerning all medical treatment providers 
he has seen for his low back disorder both before and after his 
discharge from the service.  The RO also obtained his SSA records 
in June 2009, and scheduled a VA spine examination in October 
2009.  Accordingly, the directives of the Board's April 2009 
remand have been accomplished.  See Stegall v. West, 11 Vet. App. 
268 (1998).

At his videoconference hearing before the Board in March 2009, 
the Veteran, acting through his representative, clarified that he 
was seeking service connection solely for a back disorder, and 
that he had not claimed service connection for a psychiatric 
disorder.  Accordingly, the Board has recharacterized the issue 
on appeal as service connection for a back disorder.

The appeal has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show a current back disorder 
related to the Veteran's military service or to any incident 
therein.


CONCLUSION OF LAW

A back disorder not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's December 2005 and March 2006 
letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  With respect to the Dingess requirements, the March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  Accordingly, the RO effectively 
satisfied the notice requirements with respect to the issue on 
appeal.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, his identified VA and private medical treatment records, 
and his records from the Social Security Administration (SSA).  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained 
a VA medical examination and opinion concerning the existence and 
etiology of the Veteran's current back disorder.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, the VA examiner who conducted the October 2009 VA 
examination of the spine had reviewed the Veteran's claims 
folder, including the Veteran's inservice and post service 
treatment records.  In addition, the VA examiner performed a 
physical examination of the Veteran, which included obtaining a 
history of this condition directly from the Veteran.  Based upon 
this review and examination, the VA examiner provided an opinion 
as to the relationship between the Veteran's current spine 
disorder and his military service, and provided a supporting 
basis for the opinion provided.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology." Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A 
claimant may rely on lay evidence "to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has also held 
that "the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).

Historically, the Veteran served on active duty in the Army from 
March 13, 1957 to August 28, 1957.  His September 1956 pre-
induction examination and his March 1957 induction examination 
listed his spine as normal.  Both of these examinations also 
found his psychiatric status to be abnormal, and diagnosed him 
with mild inadequacy.  An April 1957 treatment report noted the 
Veteran's complaints of low back pains for which there is no 
apparent organic basis.  An April 1957 consultation report noted 
that x-ray examination of the lumbar spine was normal.  It also 
indicated that the Veteran expressed a number of difficulties, 
all of which "appear to be directed toward impressing the 
medical doctors with his inability to carry on military 
service."  The report concluded with an impression of emotional 
instability reaction, chronic, moderate.  A July 1957 treatment 
report noted the Veteran's complaints of back pains which had 
been bothering him all his life, and which had become worse while 
in the Army.  A July 1957 x-ray examination of the lumbar spine 
was normal.  A July 1957 psychiatric evaluation noted that the 
Veteran had numerous complaints of back pains and nervousness.  
The report noted that he had not adjusted well to military 
service and tended to use his bodily complaints for secondary 
gain.  The report concluded with a diagnosis of emotional 
instability reaction.  His July 1957 separation examination 
listed his spine as normal, with a diagnosis of emotional 
instability reaction.  

In September 1957, the Veteran filed a claim seeking entitlement 
to service connection for "Nervous Back Pains ever since was 
child."  

A January 1983 private treatment report noted the Veteran's 
complaints of low back pain upon standing for long periods of 
time.  The report was silent as to any prior history of a back 
injury.  Physical examination of the musculoskeletal system was 
normal for his age, without obvious degenerative changes noted.  
In discussing his employment history, the report stated that the 
Veteran had worked with the same employer since 1955.  He 
indicated that he started there as a laborer sweeping floors and 
doing general cleanup work.  The report stated: 

His job involved moving metal containers which he 
scooted on the floor and weighed approximately 200 
pounds.  He then was transferred to the reclaiming 
department where he performed grinding work on 
castings.  This amounted to grinding spurs off their 
casted products.  He would lift various sizes which 
weighed from five to ten pounds.  He next bid on to 
another job which involved repairing their skids.  
Doing this work he had to learn how to weld enough to 
repair the skids which were used to transport 
materials.  He states that the skids weighed in excess 
of 200 pounds and at times he would have to roll one 
over in order to work on the opposite side.  

A January 1983 x-ray examination of the lumbar spine revealed an 
impression of normal lumbar spine.  An October 1983 private 
treatment report noted that the Veteran "has performed heavy 
skilled manual work in the past.  He states that he has worked 
hard all his life."  An August 1984 treatment report noted that 
the Veteran had worked for 28 years in a foundry.  

An August 2003 private magnetic resonance imaging scan (MRI) of 
the lumbar spine revealed an impression of large extruded 
herniation to the right of the midline at L5-S1, extending 
superiorly to rest behind the inferior aspect of the L5 vertebral 
body; posterior disc bulging at L5-S1 with mild spinal stenosis; 
and disc desiccation at multiple levels of the lumbar spine.  A 
September 2003 private neurological consultation report noted the 
Veteran's history of low back and right sciatic pains.  The 
report noted that the Veteran "related the sudden onset of 
symptomatology sometime in early July."  The report concluded 
with a diagnosis of right L5 radiculopathy, secondary to L4-L5 
herniated disc.  

A September 2003 private treatment report noted the Veteran's 
reported history of 50 years of low back pain, which had more 
recently progressed down the right extremity.

A November 2003 treatment letter was submitted by the Veteran's 
private physician G. D., M.D.  Dr. D. noted that he had treated 
the Veteran since July 2003, when he was seen for an acute 
exacerbation of chronic low back pain radiating into the right 
leg.  The Veteran reported a history of back pain "for many 
years," and recently had an acute exacerbation three weeks 
earlier.  The Veteran also reported an inservice back injury in 
1956 or 1957 after "he either fell or jumped off a military 
vehicle and hurt his back."  He reported having back pain off 
and on since this accident, and that he "did not complain or 
pursue any disability relating to his back pain with the military 
because he was afraid he may lose his civilian job if they found 
out that he had back pain related to his military duty."  The 
letter noted that in 1983 the Veteran reported that he complained 
of back pain while being treated for a lung disorder but was told 
his lung condition was more important at the time, so not much 
attention was paid to his back.  An MRI in July 2003 of the lower 
back revealed lumbosacral disc herniation that was likely causing 
his low back pain and right leg pain and weakness.  X-rays showed 
old compressions fractures at T12, L1, and L2.  Dr. D stated that 
he could not determine the age of the fractures, but "I suspect 
they could be due to the fall when he was in the military.  His 
recurrent back problems could also be due to his active military 
duties." 

An April 2006 statement was received from M.V., R.Ph.  In the 
statement, M.V. indicated that he had known the Veteran for 
approximately 15 years and that the Veteran had asked him his 
opinion regarding back pain treatment on multiple occasions.  

A March 2009 treatment letter was submitted by Dr. D.  Dr. D. 
again noted that he had treated the Veteran since July 2003, when 
he was seen for an acute exacerbation of chronic low back pain 
radiating into the right leg.  The Veteran reported having a 
history of back pain, and recently had an acute exacerbation 
three weeks earlier.  The Veteran also reported an inservice back 
injury in 1956 or 1957 after "he either fell or jumped off a 
military vehicle and hurt his back."  He reported having back 
pain off and on since this accident, and that he "did not 
complain or pursue any disability relating to his back pain with 
the military because he was afraid he may lose his civilian job 
if they found out that he had back pain related to his military 
duty."  The letter noted that in 1983 the Veteran complained of 
back pain while being treated for a lung disorder.  The Veteran 
reported being told his lung condition was more important at the 
time, so not much attention was paid to his back.  An MRI in July 
2003 of the lower back revealed lumbosacral disc herniation that 
was likely causing his low back pain and right leg pain and 
weakness.  X-rays showed old compressions fractures at T12, L1, 
and L2.  Dr. D stated that he could not determine the age of the 
fractures, but "I suspect they could be due to the fall when he 
was in the military.  His recurrent back problems could also be 
due to his active military duties."  This letter contains the 
exact wording of the prior letter submitted by Dr. D. in November 
2003.

In October 2009, a VA examination of the spine was conducted.  
The VA examiner noted that the Veteran's claims folder had been 
reviewed.  The examination report then included a summary of the 
Veteran's inservice and post service medical treatment history.  
Following a physical examination, the report noted diagnoses of 
degenerative disc disease of the lumbar spine and herniated 
intervertebral disc L5-S1.  Based upon a review of the record, 
the statements of the Veteran, and examination of the Veteran, 
the VA examiner opined that the Veteran's current back disorder 
was not caused by nor aggravated by his military service.  In 
support of his opinion, the VA examiner noted that the Veteran's 
service treatment records were silent as to any inservice trauma 
or injury to his back which caused pain.  Moreover, the VA 
examiner noted that the Veteran had made no mention of any back 
trauma that occurred in the military prior to 2003.  Finally, the 
VA examiner noted that the acute onset of the Veteran's current 
back disorder was well documented to have occurred in 2003.

Although there is a current diagnosis of a back disorder, 
including degenerative disc disease of the lumbar spine and 
herniated intervertebral disc, L5-S1, the evidence of record does 
not attribute the Veteran's current low back disorder to his 
military service.  

Initially, the Veteran is presumed to have entered into military 
service with a normal spine.  His September 1956 pre-induction 
examination and his March 1957 induction examination listed his 
spine as normal.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).  Moreover, despite his inservice complaints of 
back pain, there is no showing of a chronic back disorder having 
been incurred during service.  These complaints were repeatedly 
attributed to his emotional instability reaction, and an organic 
basis for these complaints was not found on multiple 
examinations.  In addition, a July 1957 X-ray examination of the 
lumbar spine was normal, and his July 1957 separation examination 
listed his spine. 

There is also no evidence of post service continuity of the same 
symptomatology, and there is no nexus shown between the Veteran's 
current back disorder and his military service.  As noted above, 
his July 1957 separation examination listed his spine as normal.  
Thereafter, the first post service complaint of back pain is not 
shown until 1983, over 25 years after the Veteran's discharge 
from the service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  A January 1983 x-ray examination of 
the lumbar spine revealed an impression of normal lumbar spine.  
In addition, the evidence of record refers to post service 
employment which involved the Veteran moving items weighing 
approximately 200 pounds.  Moreover, the first medical evidence 
of record noting clinical findings of a back were not shown until 
2003.

The Veteran's statements are competent evidence as to his 
observations concerning the manifestation of symptoms relating to 
a back disorder.  However, the Board finds the probative value of 
his contentions to be significantly reduced by his own 
inconsistency.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  

Shortly after his discharge from the service, the Veteran filed a 
claim seeking service connection for "Nervous Back Pains ever 
since a child."  At that time, the Veteran was completely silent 
as to any inservice back injury.  Currently, however, the Veteran 
solely attributes this condition to an inservice fall or jumping 
injury.  It was not until Dr. D.'s November 2003 letter, over 45 
years after his discharge from the service, that the Veteran's 
contentions concerning an inservice fall or jump of an injury off 
of a military vehicle became known.  

In support of his claim, the Veteran submitted statements from 
his spouse, daughter, and M.V.  At best, these statements refer 
to the Veteran's history of having had back pain for many years.  
As for his spouse, she reported the longest history of back pain 
going back to 1966.  Nevertheless, these statements are all 
completely silent as to the cause of this back pain, and none 
refer to any inservice injury.  

The Veteran has also submitted November 2003 and March 2009 
opinion letters from Dr. D.  Although competent to render a 
medical opinion, the Board finds the opinion provided by Dr. D. 
is simply too speculative to attach probative value.  
Specifically, Dr. D. indicated that the Veteran's current back 
disorder "could" be due to an inservice military fall.  A 
doctor's statement framed in terms such as "could" is not 
probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999).

In addition, the Board rejects this medical opinion as there are 
facts present in the record which contradict the facts provided 
by the Veteran that formed the basis of the opinion provided.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Dr. D. noted 
that the Veteran reported that he injured his back when he 
"either fell or jumped off a military vehicle."  The Veteran's 
service medical records are completely silent as to any reference 
to any inservice trauma or injury to the Veteran's back.  
Moreover, the inservice back injury history now provided 
conflicts with the Veteran's claim filed in 1983 when he sought 
service connection for nervous back pains ever since he was 
child.  In addition, Dr. D.'s letter noted that the Veteran did 
not pursue any disability claim relating to back pain, when the 
evidence of record clearly indicates a claim in 1983.  
Accordingly, the Board finds no probative to the opinion offered 
herein by Dr. D.

In contrast, the opinion contained within the October 2009 VA 
examination of the spine was provided by a VA physician, was 
predicated on a full reading of the claims file and examination 
of the Veteran, and included a rationale for the opinion reached 
therein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
such, this opinion - which found no relationship between the 
Veteran's current back and his military service - is found to be 
the most probative evidence herein.   

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


